BORGWARNER DIVERSIFIED TRANSMISSION PRODUCTS INC., MUNCIE PLANT LOCAL 287 RETIREMENT INVESTMENT PLAN (As Amended and Restated Effective as of January 1, 2006) TABLE OF CONTENTS Page ARTICLE 1INTRODUCTION Section 1.01Establishment, Effective Date and Title of Plan Section 1.02Purpose of Plan Section 1.03Intent of Plan ARTICLE 2DEFINITIONS Section 2.01Actual Deferral Percentage Section 2.02Administrative Services Provider Section 2.03After-Tax Contributions Section 2.04Authorized Leave of Absence Section 2.05Before-Tax Contributions Section 2.06Beneficiary Section 2.07Code[ Section 2.08Collective Bargaining Agreement Section 2.09Committee[ Section 2.10Common Stock[ Section 2.11Company Section 2.12Company Matching Contributions Section 2.13Compensation Section 2.14Corporation Section 2.15Effective Date[ Section 2.16Eligible Employee Section 2.17Employee[ Section 2.18Employment Commencement Date[ Section 2.19ERISA Section 2.20Forfeiture[ ] Section 2.21Highly Compensated Employee[ Section 2.22Hour of Service] Section 2.23Investment Funds or Funds[ Section 2.24Normal Retirement Date[ Section 2.25One-Year Period of Severance Section 2.26Participant Section 2.27Payroll Period[ Section 2.28Permanent Disability[ Section 2.29Plan[ Section 2.30Plan Administrator[ Section 2.31Plan Year[ Section 2.32Reemployment Commencement Date[ Section 2.33Related Employer[ Section 2.34Rollover Contributions[ Section 2.35Savings Account[ Section 2.36Severance from Service Date Section 2.37Trust Section 2.38Trustee[ Section 2.39Union Section 2.40Unvested Portion Section 2.41Valuation Date Section 2.42Vested Portion[ Section 2.43Year of Vested Service ARTICLE 3PARTICIPATION Section 3.01Commencement of Participation Section 3.02Participation Upon Return from Authorized Leave of Absence (Including Layoff Status with Recall Rights Section 3.03Designation of Beneficiary ARTICLE 4CONTRIBUTIONS TO SAVINGS ACCOUNT[ Section 4.01Authorization of Before-Tax Contributions. Section 4.02Authorization of After-Tax Contributions[ Section 4.03Before-Tax Contribution and After-Tax Contribution Deductions Section 4.04Change in Rate of Before-Tax Contributions and After-Tax Contributions Section 4.05Suspension/Resumption of Before-Tax Contributions and After-Tax Contributions[ Section 4.06Company Matching Contributions to Savings Account[ ARTICLE 5LIMITATIONS ON CONTRIBUTIONS TO THE PLAN[ Section 5.01Limitation on Amount of Company Matching Contributions[ Section 5.02Yearly Limitations on Before-Tax Contributions[ Section 5.03Maximum Annual Additions to Savings Account[ Section 5.04Prior Year ADP Testing[ Section 5.05ACP Testing[ ARTICLE 6ROLLOVERAND TRANSFER CONTRIBUTIONS[ Section 6.01Transfer of Assets Section 6.02Rollover and Direct Transfer Contributions[ Section 6.03Transfer of a Participant’s Account to the Muncie RSP or the RSP ARTICLE 7INVESTMENT OF ACCOUNTS Section 7.01Establishment of Funds[ Section 7.02Investment in Funds Section 7.03Investment of Savings Account[ Section 7.04Investment of Company Matching Contributions Made in Common Stock Section 7.05Change in Participant’s Investment Election of Future Contributions Section 7.06Change in Participant’s Investment Election on the Balance of the Participant’s Account[ Section 7.07Voting of the BorgWarner Inc. Stock Fund Section 7.08Tender Offers for the Common Stock[ Section 7.09Other Rights in the BorgWarner Inc. Stock Fund Section 7.10Limitation of Liability of Fiduciaries Section 7.11Method of Valuation of Savings Account Section 7.12Forfeitures Section 7.13Date of Adjustments ARTICLE 8LOANS AND IN-SERVICE WITHDRAWALS Section 8.01Loans to Participants Section 8.02Withdrawals from Balance in the Participant’s Savings Account Attributable to After-Tax Contributions, Rollover Contributions, and Amounts Transferred to the Savings Account Pursuant to Section 6.01[ Section 8.03Withdrawals from Balance in the Participant’s Savings Account Attributable to Before-Tax Contributions—Participants Over Age Fifty-Nine and One Half (59½) Section 8.04Withdrawals from Balance in the Participant’s Savings Account Attributable to Before-Tax Contributions —Hardship Withdrawals For Participants Under Age Fifty-Nine and One Half (59½)[ Section 8.05General In-Service Withdrawal Rules ARTICLE 9ELIGIBILITY FOR BENEFITS[ Section 9.01Benefits Upon Severance from Employment (Except by Reason of Death) Section 9.02Benefits Upon Death of Participant (Prior to Commencement of Installment Distributions)] Section 9.03Amendment to Vesting Schedule[ Section 9.04Period of Severance ARTICLE 10DISTRIBUTION OF BENEFITS Section 10.01Request for Distribution[ Section 10.02Methods of Distribution Section 10.03Treatment of Savings Account in Installment Distributions Section 10.04Commencement of Distribution Section 10.05Deferral of Distribution—Minimum Required Distributions Section 10.06Distribution to Alternate Payee Pursuant to Qualified Domestic Relations Order Section 10.07Direct Rollovers Section 10.08Suspension of Benefits Upon Reemployment of a Participant[ ARTICLE 11THE TRUST Section 11.01Establishment of Trust Section 11.02Appointment of Trustee Section 11.03Interest in Fund Governed by Terms of the Plan ARTICLE 12ADMINISTRATION Section 12.01Allocation of Fiduciary Duties[ Section 12.02Establishment of the Committee Section 12.03Appointment and Duties of Plan Administrator[ Section 12.04Powers and Duties of the Committee Section 12.05The Committee Direction on Payments Section 12.06Actions by the Committee Section 12.07No Compensation Section 12.08Records of the Committee Section 12.09Information from Participant[ Section 12.10Notification of Participant’s Address Section 12.11Claims Procedure Section 12.12Qualified Domestic Relations Order Procedure Section 12.13Expenses ARTICLE 13GENERAL PROVISIONS Section 13.01Nonalienation of Benefits[ Section 13.02Payment to Incapacitated Participant or Beneficiary Section 13.03Payment Because of Inability to Locate Participant or Beneficiary[ Section 13.04Actions by the Committee Section 13.05Plan for Exclusive Benefit of Participant and Beneficiary[ Section 13.06No Contract of Employment[ Section 13.07Indemnification of the Committee and Plan Administrator[ Section 13.08Change in Business Section 13.09USERRA44 Section 13.10Plan Administered According to Law[ Section 13.11Gender, Number and Context[ Section 13.12Qualification Intended[ Section 13.13Amendment and Restatement of the Plan Conditioned Upon Qualification[ Section 13.14Top Heavy Plan Provisions ARTICLE 14AMENDMENTS AND TERMINATION Section 14.01Corporation’s Right to Amend Plan Section 14.02Termination of Plan or Discontinuance of Contributions[ Section 14.03Distribution on Termination of Plan ARTICLE 15SUCCESSOR, PLAN MERGER, CONSOLIDATION OR TRANSFER OF ASSETS Section 15.01Successor Section 15.02Plan Merger, Consolidation or Transfer of Assets to Other Qualified Plans SUPPLEMENT I - INVESTMENT FUNDS BORGWARNER DIVERSIFIED TRANSMISSION PRODUCTS INC., MUNCIE PLANT LOCAL 287 RETIREMENT INVESTMENT PLAN (As Amended and Restated Effective as of January 1, 2006) ARTICLE 1INTRODUCTION Section 1.01Establishment, Effective Date and Title of Plan .The BorgWarner Diversified Transmission Products Inc., Muncie Plant Local 287 Retirement Investment Plan (the “Plan”) was established, effective as of January 1, 1987, for the benefit of certain employees of BorgWarner Diversified Transmission Products Inc., Muncie Plant (the “Company”), which is a plant of BorgWarner Diversified Transmission Products Inc. (the “Corporation”).The Plan has been amended and restated on various occasions since then (the last such restatement being March 12, 2001), to incorporate the changes provided for as a result of the collective bargaining agreement between the Company and the Union and to comply with applicable legislation, regulations and rulings.The Plan is hereby further amended and restated effective as of January 1, 2006 (the “Effective Date”) to reflect various amendments to the Plan since March 12, 2001, and to implement various amendments that are effective January 1, 2006. Section 1.02Purpose of Plan .The purpose of the Plan is to provide a method of long-term savings for Eligible Employees. Section 1.03Intent of Plan .The Corporation intends that the Plan, as the same may be amended from time to time, shall constitute a qualified plan under the provisions of Section 401(a) of the Code with a cash or deferred arrangement under Section 401(k) of the Code and related or successor provisions of the Code and shall be in full compliance with ERISA. ARTICLE 2DEFINITIONS The terms set forth in this Article 2, when used in the Plan, shall have the following meanings, unless the context clearly requires a different meaning. Section 2.01Actual Deferral Percentage .The term “Actual Deferral Percentage” means, for purposes of Section 5.04, a percentage calculated using the prior year testing method in accordance with Treasury Regulation Sections 1.401(k)-2(a)(2) and (3) for:(a) the group of Eligible Employees who are Highly Compensated Employees, or (b) the group of all other Eligible Employees.For each group being tested, the Actual Deferral Percentage shall be the average of the following actual deferral ratios, which shall be calculated separately for each member of the group:the Before-Tax Contributions (to the extent required to be taken into account under Treasury Regulation Sections 1.401(k)-2(a)(4) and (5)) under Section 4.01, on behalf of each group member, divided by the Compensation of each group member.The applicable year for determining the Actual Deferral Percentage for Eligible Employees who are non-Highly Compensated Employees shall be the Plan Year immediately preceding the Plan Year for which the ADP test is being performed and shall be determined using the actual deferral ratios described above for the Eligible Employees who were non-Highly Compensated Employees in that preceding Plan Year, regardless of whether those non-Highly Compensated Employees are Eligible Employees or non-Highly Compensated Employees in the Plan Year for which the ADP test is being calculated.The Actual Deferral Percentage for Highly Compensated Employees is the average of the actual deferral ratios described above of the Eligible Employees who are Highly Compensated Employees for the Plan Year for which the ADP test is being calculated. Section 2.02Administrative Services Provider .The term “Administrative Services Provider” means the person or entity appointed by the Committee to provide administrative services to the Plan. Section 2.03After-Tax Contributions .The term “After-Tax Contributions” means the contributions made by a Participant pursuant to Section 4.02.After-Tax Contributions are not intended to qualify as salary reduction contributions under Section 401(k) of the Code. Section 2.04Authorized Leave of Absence .The term “Authorized Leave of Absence” means any absence of an Employee on account of time during which no duties are performed due to vacation, holiday, illness, incapacity, layoff, jury duty, bereavement, military duty or other leave of absence authorized by the Company and as defined in the Collective Bargaining Agreement.During an Authorized Leave of Absence, a Participant shall be given credit for Years of Vested Service, provided that the Participant retires or returns to employment with the Company within the period specified in the Authorized Leave of Absence. Any absence by a Participant to render services as financial secretary for the Union shall constitute an Authorized Leave of Absence. Section 2.05Before-Tax Contributions .The term “Before-Tax Contributions” means the contributions made by a Participant pursuant to Section 4.01.Before-Tax Contributions are intended to qualify as salary reduction contributions under Section 401(k) of the Code. Section 2.06Beneficiary .The term “Beneficiary” means the person, persons or trust designated under Section 3.03 or Section 9.02, as applicable, to receive a benefit under the Plan after the death of a Participant. Section 2.07Code .The term “Code” means the Internal Revenue Code of 1986, as amended from time to time. Section 2.08Collective Bargaining Agreement .The term “Collective Bargaining Agreement” means the collective bargaining agreement between the Company and the Union effective as of April 24, 2005, as amended from time to time. Section 2.09Committee .The term “Committee” means the committee set forth in Section 12.02. Section 2.10Common Stock .The term “Common Stock” means the common stock, par value $0.01 per share, of BorgWarner Inc. Section 2.11Company .The term “Company” means BorgWarner Diversified Transmission Products Inc., Muncie Plant. Section 2.12Company Matching Contributions .The term “Company Matching Contributions” means those contributions made by the Company on behalf of Participants pursuant to Section 4.06. Section 2.13Compensation .The term “Compensation” means direct compensation in the form of wages paid by the Company to an Eligible Employee on an hourly basis for services performed during a Plan Year, including straight time pay, overtime premium, shift premium, Before-Tax Contributions under this Plan, and any other elective deferrals made by the Eligible Employee which are excluded from the Employee’s gross income by reason of Code Sections 125 or 132(f)(4), but excluding holiday pay, bereavement pay, jury duty pay, supplemental unemployment benefits, grievance pay, sick pay, short-term military duty pay as defined in the Collective Bargaining Agreement, reimbursement for education expenses, profit-sharing, year-end bonus, vacation bonus, all other bonuses, amounts contributed by the Company to a plan of deferred compensation, and other taxable fringe benefits provided by the Company.Compensation shall be limited for all Plan purposes to $200,000 per Participant, as adjusted for cost-of-living increases in accordance with Section 401(a)(17)(B) of the Code. For purposes of determining the Actual Deferral Percentage the term “Compensation” shall have a meaning permitted under Section 414(s) of the Code and the regulations thereunder, with any such definitions to be consistently applied for each testing year.For purposes of determining who is a Highly Compensated Employee and for purposes of Section 5.03, the term “Compensation” shall have the meaning set forth in Section 415(c)(3) of the Code. Section 2.14Corporation .The term “Corporation” means BorgWarner Diversified Transmission Products Inc., a Delaware corporation, and any successor thereto which continues the Plan as provided in Section 15.01.The term “Corporation” includes the Company. Section 2.15Effective Date .The term “Effective Date” means, except as otherwise provided herein, January 1, 2006, the effective date of the Plan as amended and restated herein. Section 2.16Eligible Employee .The term “Eligible Employee” means an Employee who (a) was employed by the Company on September 7, 1989 and covered by the Collective Bargaining Agreement then in effect between the Union and the Company, (b) who has since September 7, 1989, been continuously employed by the Company and covered by the Collective Bargaining Agreement, and (c) is not a participant in the BorgWarner Diversified Transmission Products Inc., Muncie Plant Retirement Savings Plan (the “Muncie RSP”). Section 2.17Employee .The term “Employee” means a person who was employed by the Company on September 7, 1989 and covered by the Collective Bargaining Agreement then in effect between the Union and the Company.The term “Employee” includes any leased employee who performs services for the Company, to the extent required by Section 414(n) of the Code (although such employees are not eligible to participate in the Plan).Any employer contributions to a tax-qualified retirement plan provided on behalf of such leased employee by the leasing organization for service provided to the Company shall for all purposes of the Plan be treated as contributions by the Company. Section 2.18Employment Commencement Date .The term “Employment Commencement Date” means the date on which an Employee first performs an Hour of Service for the Company. Section 2.19ERISA .The term “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time to time. Section 2.20Forfeiture .The term “Forfeiture” means the Unvested Portion of a Participant’s Savings Account attributable to Company Matching Contributions that will be forfeited by a Participant upon severance from employment as provided in Sections 9.01 and 9.04.Each Forfeiture shall be applied solely to reduce the amount of Company Matching Contributions otherwise payable by the Company.No part of any Forfeiture may be applied to increase the benefits any Participant otherwise would receive under the Plan. Section 2.21Highly Compensated Employee .The term “Highly Compensated Employee” means each Employee of the Company or a Related Employer who: (a) was a five-percent (5%) owner (as defined in Code Section 416(i)(1)(B)(i)) of the Corporation or a Related Employer at any time during the Plan Year or the preceding Plan Year; or (b) received Compensation from the Company or a Related Employer in excess of $80,000 during the preceding Plan Year.The $80,000 limit shall be adjusted for inflation pursuant to Sections 414(q) and 415(d) of the Code. A former Employee shall be treated as a Highly Compensated Employee if such individual was a Highly Compensated Employee when he separated from service, or if such individual was a Highly Compensated Employee at any time after attaining age fifty-five (55).The determination of Highly Compensated Employees shall be made in accordance with Section 414(q) of the Code and applicable Treasury Regulations. Section 2.22Hour of Service .The term “Hour of Service” means each hour for which an Employee is directly or indirectly paid or entitled to payment by the Company for the performance of services. Section 2.23Investment Funds or Funds .The term “Investment Funds” or “Funds” means, as the context requires, any one or all of the funds provided for in Article 7 and as set forth in Supplement I. Section 2.24Normal Retirement Date .The term “Normal Retirement Date” means the last day of the calendar month coincident with or immediately following the day on which a Participant attains age sixty-five (65). Section 2.25One-Year Period of Severance .The term “One-Year Period of Severance” means the twelve (12) month period beginning on a Participant’s Severance from Service Date and each successive twelve (12) month period during which the Participant does not perform an Hour of Service. Section 2.26Participant .The term “Participant” means any Eligible Employee or former Eligible Employee for whom a Savings Account is maintained under the Plan. Section 2.27Payroll Period .The term “Payroll Period” means the period for which the Participant is directly or indirectly paid or entitled to payment by the Company for the performance of services. Section 2.28Permanent Disability .The term “Permanent Disability” means that the Eligible Employee has been determined to be “Totally and Permanently Disabled” under the Retirement Income Program of BorgWarner Diversified Transmission Products Inc., Muncie Plant. Section 2.29Plan .The term “Plan” means the BorgWarner Diversified Transmission Products Inc. Muncie Plant Local 287 Retirement Investment Plan as set forth herein and as from time to time amended and in effect. Section 2.30Plan Administrator .The term “Plan Administrator” means the person or persons appointed to administer the Plan pursuant to Section 12.03. Section 2.31Plan Year .The term “Plan Year” means the administrative year of the Plan and Trust, which is maintained on a January 1 through December 31 basis. Section 2.32Reemployment Commencement Date .
